There being no testimony to sustain count 1 of the indictment, the court properly directed the jury to find a verdict for defendant as to this count. This count charged the making or manufacturing alcoholic, spirituous, malted or mixed liquors or beverages, some part of which was alcohol.
Count 2 charged that this defendant manufactured, sold, gave away, or had in possession a still, apparatus, appliance, or some device or substitute for a still, apparatus, or appliance, to be used for the purpose of manufacturing prohibited liquors or beverages contrary to law, etc.
The second count charged a violation of the act, approved September 30, 1919 (Acts 1919, p. 1086), which makes it unlawful for any person, firm, or corporation to do any or all of the things charged in said count of the indictment. Section 2 of said act establishes a rule of evidence, and provides that the unexplained possession by the defendant of any part or parts of any still, apparatus, appliance, or any device or substitute therefor, commonly or generally used for, or that is suitable to be used in, the manufacture of prohibited liquors and beverages, shall be prima facie evidence of a violation of this act.
Under the rule of evidence established by section 2 of said act, above quoted, in order that the testimony shall constitute prima facie evidence of the violation of said act by the accused, the state must show by the required rules of evidence, that is to say, beyond a reasonable doubt, not only that the defendant had unexplained possession of any part or parts of a still, apparatus, appliance, or some device or substitute therefor, but the state must go further and prove that such part or parts of a still, apparatus, appliance, or some device or substitute therefor was commonly or generally used for or that it was suitable to be used in the manufacture of prohibited liquors and beverages.
In other words, under this statute, in order to make out the prima facie evidence therein provided, the burden is upon the state to show beyond a reasonable doubt (1), the possession of the article or articles designated and (2), by the same measure of proof must also show that such article or articles, so in the possession of the accused, is commonly or generally used for the manufacture of prohibited liquors and beverages, or that such article or articles is, or are, suitable to be used for said purposes. These are the plain terms of the statute, and courts are without authority to add to or take from the written statutory law as passed by the Legislature, and approved.
In the absence of this necessary proof, it cannot be said that the alleged article came within the inhibited terms of the statute. Courts cannot take judicial knowledge of matters of this kind. In Ex parte State ex rel. Davis, Atty. Gen., in re Griggs,207 Ala. 453, 93 So. 501, it was held not to be error to permit a witness to testify that such articles were suitable for making whisky. See, also, Griggs v. State, 18 Ala. App. 467,93 So. 499.
In the instant case, the state offered the testimony of three witnesses, which tended to show that in or near the house and on the premises of defendant several unassembled parts of a still were found by them within the time covered by this indictment. But there was no testimony offered, nor was there any attempt to show that such articles were commonly or generally used for, or that such articles were suitable to be used in, the manufacture of prohibited liquors and beverages. In the absence of such proof, a prima facie case was not made out, and the defendant was entitled to the affirmative charge requested by him as to count 2 of the indictment.
We are not to be understood as holding that, if the necessary proof had been offered to thus make out a prima facie case only, the burden of proof resting upon the state would have been shifted, or that such prima facie case would be sufficient generally to rebut the presumption of innocence which under the law attended the accused throughout the entire trial, or until his guilt had been proven to the satisfaction of the *Page 64 
jury beyond a reasonable doubt, for it has been expressly held in a criminal case a prima facie case of guilt does not generally rebut the presumption of innocence, or shift the burden of proof. Segars v. State, 86 Ala. 59, 60, 5 So. 558. And until the state proves, in the first instance, beyond a reasonable doubt, the facts which constitute the offense, the accused is not required to establish his innocence by exculpatory evidence. Segars Case, supra.
Under the undisputed testimony the state failed to make out its case. It did not, as stated, offer sufficient testimony to establish the prima facie evidence provided under section 2 of the act supra.
Under the state of proof shown by this record, the refusal of the requested affirmative charge in writing was error. The judgment appealed from is therefore reversed, and the cause remanded.
Reversed and remanded.
                              On Rehearing.
The opinion heretofore rendered in this case in no manner undertakes to change the rule of evidence or the procedure so oft announced by this court as to the offense denounced by section 1 of the act in question, and the insistence of the Attorney General, in brief upon rehearing, to the contrary, is erroneous in this respect. The opinion as rendered has application only to section 2 of said act, and defines the proof necessary to establish the rule of evidence provided in said section as to prima facie evidence of a violation of said act. As stated in the opinion, the Supreme Court in the case of Ex parte State, etc., In re Griggs, 207 Ala. 453, 93 So. 501, held that a witness could testify that alleged part or parts of a still were suitable for making whisky.
Application overruled.